Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 12/23/2021. 
Claims 1-19, 21 are pending in the case. 
Claim(s) 20 have been cancelled. 
Claims 21 are new.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021has been entered. 

 Response to Arguments
Applicant's arguments and amendments with regards to the 35 U.S.C. § 102 and 103 rejection of claim(s) 1-19, 21 have been considered, but are not persuasive. 
Regarding claim(s) 1-19, 21 applicant argues that the cited references fail to teach the new limitations in the current amended claims.
Applicant’s arguments do not apply to the current rejection; examiner has relied on new reference(s) Hou (US 20140053091 A1) and Cox (US 20180089866 A1) in the current rejection below, to teach the new limitations in the current amended claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Excel At Work: Link cells in the same or different Excel worksheets" by Sharyn Baines, dated June 21, 2018, retrieved from https://excelatwork.co.nz/2018/06/21/link-cells-in-the-same-or-different-excel-worksheets/ , hereinafter referred to as Baines, in view of Wong (US 20180075117 A1) and Hou (US 20140053091 A1).
 
Regarding claim 1, Baines teaches a method for constructing a computerized user interface, the method comprising: displaying a first electronic spreadsheet that has a plurality of cells arranged in rows and columns, each row corresponding to a different parameter that is identified in the first column and each cell of each subsequent column displaying a value associated with the parameter identified in the corresponding row; a first cell of the first electronic spreadsheet that displays a parameter identifier of a first parameter; and a second electronic spreadsheet that represents data values of a first array of records that match the first parameter (Baines Pg 2-5, Worksheets may each have multiple cells, Cells in one worksheet may be dependent on cells from another worksheet, Rows and Columns are associated with Parameters and entities in each worksheet).

; in response to a user selection of a first filter in the second electronic spreadsheet, displaying a first data view that represents only data values of a second array of records that are a subset of the first array of records and match the first filter: and in response to a user selection of a second parameter value in the data view, displaying a second data view that represents data values of a third array of records, which match the second parameter value and also match the first filter.
However Wong teaches receiving a click on a first cell of the first electronic spreadsheet that displays a parameter identifier of a first parameter; in response to the click, generating a second electronic spreadsheet that has a first row of cells displaying values associated with the first parameter and that has at least a second row of cells displaying values of one or more other parameters that are related to the first parameter; and further in response to the click, displaying the second electronic spreadsheet (Wong [18] tabular data may be spreadsheet [19, 21, 22], Figs. 4, 6 and 7, user may click on a spreadsheet cell to generate a second spreadsheet with analysis based on the cell that was clicked, analysis of any permutation of data may be performed without having to prepare any analysis in advance).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Wong of teach receiving a click on a first cell of the first electronic spreadsheet that displays a parameter identifier of a first parameter;  in response to the click, generating a second electronic Baines, so that the second electronic spreadsheet that has a first row of cells displaying values associated with the first parameter and that has at least a second row of cells displaying values of one or more other parameters that are related to the first parameter of Baines are generated and displayed in response to a click on a first cell of the first electronic spreadsheet as taught by Wong; since both inventions are directed towards linking cells is different spreadsheets, and incorporating the teaching of Wong into the invention suggested by Baines would provide the added advantage of allowing a user to generate a new spreadsheet on demand based on data in a spreadsheet being viewed, and the combination would perform with a reasonable expectation of success (Wong [18, 19, 21, 22], Figs. 4, 6 and 7).

Baines and Wong do not specifically teach in response to a user selection of a first filter in the second electronic spreadsheet, displaying a first data view that represents only data values of a second array of records that are a subset of the first array of records and match the first filter: and in response to a user selection of a second parameter value in the data view, displaying a second data view that represents data values of a third array of records, which match the second parameter value and also match the first filter.
However Hou teaches in response to a user selection of a first filter in … second electronic…data visualization…, displaying a first data view that represents only data values of a second array of records that are a subset of the first array of records and match the first filter: and in response to a user selection of a second parameter value in the data view, displaying a second data view that represents data values of a third array of records, which match the second parameter value and also match the first filter (Hou Figs 3,-5, 8-11, [44-46, 48-52] User Hou Figs. 5, 9, 28, 29 and [84-86]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Hou of in response to a user selection of a first filter in the second electronic…data visualization…,, displaying a first data view that represents only data values of a second array of records that are a subset of the first array of records and match the first filter: and in response to a user selection of a second parameter value in the data view, displaying a second data view that represents data values of a third array of records, which match the second parameter value and also match the first filter, into the invention suggested by Baines and Wong; since both inventions are directed towards viewing data based on user filter and parameter selections, and incorporating the teaching of Hou into the invention suggested by Baines and Wong would provide the added advantage of allowing a user to sequentially view breakdowns of data, and the combination would perform with a reasonable expectation of success (Hou Figs 3,-5, 8-11, [44-46, 48-52] , Figs. 5, 9, 28, 29 and [84-86]).


Claims 2, 4-6, are rejected under 35 U.S.C. 103 as being unpatentable over Baines in view of Wong (US 20180075117 A1) and Hou (US 20140053091 A1), and further in view of Ontalus (US 20080033589 A1).

Regarding claim 2, Baines, Wong and Hou teach the invention as claimed in claim 1 above. Baines does not specifically teach wherein the first parameter is an HOL (health of line) metric.
Ontalus teaches wherein the first parameter is an HOL (health of line) metric (Ontalus [37, 91] data analysis may be for Health of line metrics).
It would have been obvious to one skilled in the art to substitute the first parameter of Baines, Wong and Hou, with an HOL (health of line) metric as taught by Ontalus, to achieve the predictable result of displaying information in spreadsheets related to HOL (health of line) metric (Ontalus [37, 91]).
Examiner further notes that the HOL (health of line) metric is non-functional descriptive language.

Regarding claim 4, Baines, Wong and Hou teach the invention as claimed in claim 1 above. Baines does not specifically teach wherein the one or more other parameters are related to the first parameter by sharing a common production lot.
However Ontalus teaches wherein the one or more other parameters are related to the first parameter by sharing a common production lot (Ontalus Page 8, tables V-VII [90-93] data analysis parameters may include LOT_ID), 
It would have been obvious to one skilled in the art to substitute parameters of Baines, Wong and Hou, with a common production lot as taught by Ontalus, to achieve the predictable result of displaying information in spreadsheets related to a common production lot (Ontalus Page 8, tables V-VII [90-93]).
Examiner further notes that the common production lot parameter is non-functional descriptive language.

Regarding claim 5, Baines, Wong and Hou teach the invention as claimed in claim 1 above. Baines does not specifically teach wherein the one or more other parameters are related to the first parameter by sharing a common production tool.
Ontalus teaches wherein the one or more other parameters are related to the first parameter by sharing a common production tool (Ontalus Page 8, tables V-VII [90-93] data analysis parameters may include TOOL_ID), 
It would have been obvious to one skilled in the art to substitute parameters of Baines, Wong and Hou, with a common production tool as taught by Ontalus, to achieve the predictable result of displaying information in spreadsheets related to a common production tool (Ontalus Page 8, tables V-VII [90-93]).
Examiner further notes that the common production tool parameter is non-functional descriptive language.

Regarding claim 6, Baines, Wong and Hou teach the invention as claimed in claim 1 above. Baines does not specifically teach wherein the one or more other parameters are related to the first parameter by a recorded root cause analysis.
However Ontalus teaches wherein the one or more other parameters are related to the first parameter by a recorded root cause analysis (Ontalus [93] and Fig. 3A, data analysis parameters may include TOOL_ID that is common to issues for root cause analysis), 
It would have been obvious to one skilled in the art to substitute parameters of Baines, Wong and Hou, with recorded root cause analysis as taught by Ontalus, to achieve the predictable result of displaying information in spreadsheets related to a recorded root cause analysis (Ontalus [93] and Fig. 3A).
Examiner further notes that the recorded root cause analysis parameter is non-functional descriptive language.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baines in view of Wong (US 20180075117 A1) and Hou (US 20140053091 A1), and further in view of Holverson (US 20170185058 A1).

Regarding claim 3, Baines, Wong and Hou teach the invention as claimed in claim 1 above. Baines does not specifically teach wherein the first parameter is a DC (direct current) metric.
However Holverson teaches wherein the first parameter is a DC (direct current) metric (Holverson [41] data analysis may be for DC metric). 
It would have been obvious to one skilled in the art to substitute parameters of Baines, Wong and Hou, with recorded root cause analysis as taught by Holverson, to achieve the predictable result of displaying information in spreadsheets related to DC metric (Holverson [41]).
Examiner further notes that the recorded root cause analysis parameter is non-functional descriptive language.


Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baines in view of Wong (US 20180075117 A1) and Hou (US 20140053091 A1), and further in view of Cox (US 20180089866 A1).

Regarding claim 21, Baines, Wong and Hou teach the invention as claimed in claim 1 above. Baines does not specifically teach in response to the user selection of the first filter, generating the second data view by a background process before the user selects the second parameter value.

However Cox teaches in response to the user selection of the first filter, generating the second data view by a background process before the user selects the second parameter value (Cox Figs. 2, 3A, 3B and 5, [32, 34, 35, 36, 38-40, 47] User filters spreadsheet, after filters applied to data, primary and secondary graphs are generated, secondary graphs are displayed behind and fully displayed only when selected by user)
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Cox of in response to the user selection of the first filter, generating the second data view by a background process before the user selects the second parameter value, into the invention suggested by Baines, Wong and Hou; since both inventions are directed towards viewing data based on user filter and parameter selections, and incorporating the teaching of Cox into the invention suggested by Baines, Wong and Hou would provide the added advantage of allowing secondary visualizations to be ready for viewing when a user selects secondary criteria, and the combination would perform with a reasonable expectation of success (Cox Figs. 2, 3A, 3B and 5, [32, 34, 35, 36, 38-40, 47]).

Claims 7-9, 11, 13-18, are rejected under 35 U.S.C. 103 as being unpatentable over Ontalus (US 20080033589 A1), in view of Dorrell (US 20130111321 A1) and Castaneda-Villagran (US 20190121847 A1) and Hou (US 20140053091 A1).

Regarding claim 7, Ontalus teaches a method for production analysis comprising: receiving production data at a processor from a plurality of tools spatially arranged within a manufacturing facility (Ontalus [6, 65, 75] production information is received from different tools in a manufacturing facility); 
Ontalus [72] and Tables I-IV on Pages 6 and 7, data is stored in hierarchical levels based on ToolID, LotID, Process_DefinitionID and WaferID, tables and charts based on analysis of multiple parameters is displayed to user).

Ontalus does not specifically teach receiving, via the user interface, a selection by a user of a first parameter displayed on the first analysis; in response to the selection of the first parameter, generating a second analysis of a second level of the hierarchal topology that is related to the first parameter; and further in response to the selection of the first parameter, updating the user interface to display the second analysis of the second level of the hierarchal topology that is related to the first parameter.  
However Dorrell teaches receiving, via the user interface, a selection by a user of a first parameter displayed on the first analysis; in response to the selection of the first parameter, generating a second analysis of a second level of the hierarchal topology that is related to the first parameter; and further in response to the selection of the first parameter, updating the user interface to display the second analysis of the second level of the hierarchal topology that is related to the first parameter (Dorrell Figs. 1 and 4-7 [16, 20, 22, 42, 43, 44, 45, 50] spreadsheet cells and line charts may be linked, user can click on one to view the other, user may select a cell  or parameter to generate  a callout report related to the selected cell or parameter); and
Castaneda-Villagran teaches using a spreadsheet application to interact with data in a database (Castaneda-Villagran [3-6, 46] users may use a spreadsheet application to interact with data in a database, users prefer analyzing data using an spreadsheet application they are familiar with instead of needing to be proficient with database operations).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Dorrell of receiving, via the user interface, a selection by a user of a first parameter displayed on the first analysis; in response to the selection of the first parameter, generating a second analysis of a second level of the hierarchal topology that is related to the first parameter; and further in response to the selection of the first parameter, updating the user interface to display the second analysis of the second level of the hierarchal topology that is related to the first parameter, into the invention suggested by Ontalus; since both inventions are directed towards viewing analysis of hierarchical data,  Castaneda-Villagran teaches that users prefer analyzing data using an spreadsheet application they are familiar with instead of needing to be proficient with database operations, and incorporating the teaching of Dorrell into the invention suggested by Ontalus would provide the added advantage of allowing a user to move between different levels of data analysis with a simple click operation, and the combination would perform with a reasonable expectation of success (Dorrell Figs. 1 and 7 [16, 20, 22, 50], Castaneda-Villagran [3-6, 46]).

Ontalus, Dorrell and Castaneda-Villagran do not specifically teach in response to a user selection of a first filter in the display of the second analysis, displaying a third analysis that represents only data values of a subset of the data values in the second analysis: and in response to a user selection of a second parameter value in the third analysis. displaying a fourth analysis that represents data values that match the second parameter value and also match the first filter.
Hou teaches in response to a user selection of a first filter in the display of the second analysis, displaying a third analysis that represents only data values of a subset of the data values in the second analysis: and in response to a user selection of a second parameter value in the third analysis. displaying a fourth analysis that represents data values that match the second parameter value and also match the first filter.(Hou Figs 3,-5, 8-11, [44-46, 48-52] User may select Brand filter from data visualization to view Sales by category for specific brand(s), user may then select breakdown by year from the “Sales by category” for specific brand(s) views to view further breakdowns for brand by year,  Also see Hou Figs. 5, 9, 28, 29 and [84-86]).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have incorporated the concept taught by Hou of in response to a user selection of a first filter in the display of the second analysis, displaying a third analysis that represents only data values of a subset of the data values in the second analysis: and in response to a user selection of a second parameter value in the third analysis. displaying a fourth analysis that represents data values that match the second parameter value and also match the first filter. Into the invention suggested by Ontalus, Dorrell and Castaneda-Villagran; since both inventions are directed towards viewing data based on user filter and parameter selections, and incorporating the teaching of Hou into the invention suggested by Ontalus, Dorrell and Castaneda-Villagran would provide the added advantage of allowing a user to sequentially view breakdowns of data, and the combination would perform with a reasonable expectation of success (Hou Figs 3,-5, 8-11, [44-46, 48-52] , Figs. 5, 9, 28, 29 and [84-86]).

Regarding claim 8, Ontalus, Dorrell, Castaneda-Villagran and Hou teach the invention as claimed in claim 7 above. Ontalus does not specifically teach wherein the second 
However Dorrell teaches wherein the second analysis contains at least one of the parameters that are related to other levels of the hierarchal topology (Dorrell Fig. 1 [16, 20, 22] analyses have multiple parameters)

Regarding claim 9, Ontalus, Dorrell, Castaneda-Villagran and Hou teach the invention as claimed in claim 8 above. Ontalus does not specifically teach wherein the first analysis is displayed as a spreadsheet, with the first parameter being displayed as a hyperlinked cell in the spreadsheet, and the second analysis is displayed as a line chart, with the at least one of the parameters being displayed as a hyperlinked point on the chart.
However Dorrell teaches wherein the first analysis is displayed as a spreadsheet, with the first parameter being displayed as a hyperlinked cell in the spreadsheet, and the second analysis is displayed as a line chart, with the at least one of the parameters being displayed as a hyperlinked point on the chart (Dorrell Figs. 1 and 6 [16, 20, 22, 34, 47] spreadsheet cells and line charts may be linked, user can click on one to view the other, user may change the parameter used to generate a chart). 

Regarding claim 11 Ontalus, Dorrell, Castaneda-Villagran and Hou teach the invention as claimed in claim 8 above. Ontalus further teaches wherein the first parameter is an HOL (health of line) metric (Ontalus [37, 91] data analysis may be for Health of line metrics).

Regarding claim 13, Ontalus, Dorrell, Castaneda-Villagran and Hou teach the invention as claimed in claim 7 above. Ontalus further teaches wherein the first parameter is a production lot identifier (Ontalus Page 8, tables V-VII [90-93] data analysis parameters may include LOT_ID),

Regarding claim 14, Ontalus, Dorrell, Castaneda-Villagran and Hou teach the invention as claimed in claim 7 above. Ontalus further teaches wherein the first parameter is a production tool identifier (Ontalus Page 8, tables V-VII [90-93] data analysis parameters may include TOOL_ID), 

Regarding claim 15, Ontalus, Dorrell, Castaneda-Villagran and Hou teach the invention as claimed in claim 7 above. Ontalus further teaches in response to the second analysis of the second level of the hierarchal topology, modifying a production process parameter (Ontalus [86] based on analysis, use of particular tool may be stopped).

Claim 16,  is for an apparatus executing instructions similar in scope to the method of claim 7 and is rejected under the same rationale. Ontalus further teaches an apparatus for production analysis, comprising: a computer readable storage medium embodying computer executable instructions; and at least one processor, coupled to the computer readable storage medium, and operative by the computer executable instructions to facilitate a method of (Ontalus [25]).

Claims 17, are dependent on claim 16 above, are for an apparatus executing instructions similar in scope to the method of claims 9, respectively, and are rejected under the same rationale.

Regarding claim 18, Ontalus, Dorrell and Castaneda-Villagran teach the invention as claimed in claim 16 above. Ontalus further teaches wherein the first analysis is displayed as a line chart, with the first parameter being displayed as a hyperlinked point on the chart, and the second analysis is displayed as a spreadsheet, with the at least one of the parameters being Dorrell Fig. 1 [16, 20, 22] spreadsheet cells and line charts may be linked, user can click on one to view the other).

Claims 10, 12, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Ontalus (US 20080033589 A1), in view of Dorrell (US 20130111321 A1) and Castaneda-Villagran (US 20190121847 A1) and Hou (US 20140053091 A1), and further in view of Holverson (US 20170185058 A1)..

Regarding claim 10, Ontalus, Dorrell, Castaneda-Villagran and Hou teach the invention as claimed in claim 7 above. Ontalus does not specifically teach wherein the first analysis is displayed as a spreadsheet, with the first parameter being displayed as a hyperlinked cell in the spreadsheet, and the second analysis is displayed as a map of locations where the first parameter is out of range, with the at least one of the parameters being displayed as a hyperlinked label on the map.
However Holverson teaches wherein the first analysis is displayed as a spreadsheet, with the first parameter being displayed as a hyperlinked cell in the spreadsheet, and the second analysis is displayed as a map of locations where the first parameter is out of range, with the at least one of the parameters being displayed as a hyperlinked label on the map (Holverson [78] cells may show chart with map locations).
It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention, to have adapted the concept taught by Holverson of wherein the first analysis is displayed as a spreadsheet, with the first parameter being displayed as a hyperlinked cell in the spreadsheet, and the second analysis is displayed as a map of locations where the first parameter is out of range, with the at least one of the parameters being displayed as a hyperlinked label on the map, into the invention suggested by Ontalus, Dorrell and Castaneda-Villagran; since both inventions are directed towards mapping analyses of data, Holverson into the invention suggested by Ontalus, Dorrell and Castaneda-Villagran would provide the added advantage of allowing a user to view a map of location for data, and the combination would perform with a reasonable expectation of success (Holverson [78]).

Regarding claim 12,, Ontalus, Dorrell, Castaneda-Villagran and Hou teach the invention as claimed in claim 7 above. Baines does not specifically teach wherein the first parameter is a DC (direct current) metric.
However Holverson teaches wherein the first parameter is a DC (direct current) metric (Holverson [41] data analysis may be for DC metric). 
It would have been obvious to one skilled in the art to substitute parameters of Ontalus, Dorrell and Castaneda-Villagran, with recorded root cause analysis as taught by Holverson, to achieve the predictable result of displaying information in spreadsheets related to DC metric (Holverson [41]).

Claims 19.  are dependent on claim 16 above, are for an apparatus executing instructions similar in scope to the method of claims 10, respectively, and are rejected under the same rationale.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/            Primary Examiner, Art Unit 2178